PER CURIAM.
The policy provided that defendant would pay plaintiff $25 a week for the period of disability during which “he shall be necessarily confined to the house.” It does not appear that it was on account of disability alone that the weekly payment was to be made. It was conditioned on disability and necessary confinement to the house for a week. There was no evidence, that the plaintiff was necessarily confined to the house for a week. If his presence in this city would have cured him, it would not follow that he would be necessarily confined to the house, and neither would it follow if his presence in the White Mountains cured him. In this view, it is unnecessary to examine the other questions presented.
*107The judgment will be reversed, and a new trial ordered, with costs to appellant to abide the event.
GILDERSLEEVE and DUGRO, JJ., concur. DOWLING, J., dissents.